1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                  Case No.: 19-cv-61-BTM-MDD
          ANDRES TORRES, an individual,
12
                                       Plaintiff,   ORDER GRANTING PLAINTIFF’S
13                                                  MOTION FOR LEAVE TO AMEND
          v.
14
                                                    [ECF No. 7]
          COSTCO WHOLESALE
15
          CORPORATION, a business
16        entity; and DOES 1 through 100,
          inclusive,
17
                                   Defendants.
18
19
           I.     INTRODUCTION
20
                Pending before the Court are Plaintiff’s Motion to Remand and Motion for
21
     Leave to Amend. (ECF No. 7). The action arises out of a personal injury claim
22
     filed in San Diego Superior Court against Defendants Costco Wholesale
23
     Corporation (“Costco”) and Does 1-100. Defendant Costco removed the action
24
     to federal court.
25
                For the reasons set forth below, the Court GRANTS Plaintiff’s Motion for
26
     Leave to Amend. (ECF No. 7).
27
     //
28

                                                    1
                                                                             19-cv-61-BTM-MDD
1       II.       BACKGROUND
2              On October 12, 2017, Plaintiff Andres Torres allegedly tripped over a low-
3    level display while shopping at Costco, causing physical injuries. Plaintiff filed a
4    Complaint in San Diego Superior Court on August 28, 2018. (ECF No. 11-1, Exh.
5    A “Compl.”). The Complaint asserts two causes of action—negligence and
6    premises liability—and states that Plaintiff suffered injuries “including, but not
7    limited to, a shattered elbow requiring emergency room surgery.” (Compl. ¶ 22).
8    The Complaint largely relies on a theory of vicarious liability against Costco, but
9    states that Does 1-100, including individuals, each “bear some legal
10   responsibility and are liable to Plaintiff.” (Compl. ¶ 5). The Prayer for Relief
11   seeks damages to be determined at trial, as well as other unascertained fees and
12   costs. (Compl. at 16).
13             Plaintiff served Costco on September 12, 2018, and Costco answered the
14   Complaint on September 27, 2019. Costco served discovery on Plaintiff in
15   October 29, 2018 and Plaintiff responded to Costco’s interrogatories on
16   December 31, 2018. (ECF No. 1-5). Plaintiff’s responses indicate that Plaintiff
17   lost full function of his right dominant arm, impacting his quality of life and
18   requiring ongoing physical therapy, and that various providers had recommended
19   elbow reconstruction and replacement surgery. (ECF No. 1-5). Plaintiff’s
20   responses also included an attachment of Plaintiff’s medical bills, which included
21   a four day hospital stay and totaled over $100,000 as of February 2018. (ECF
22   No. 11-1 ¶ 6; ECF No. 7-6). Costco filed a notice of removal premised on
23   diversity jurisdiction on January 9, 2019. (ECF No. 1).
24      III.      LEGAL STANDARD
25             A. Remand
26             Congress has authorized district courts to exercise jurisdiction over “all civil
27   actions where the matter in controversy exceeds the sum or value of $75,000,
28   exclusive of interest and costs, and is between . . . citizens of different States.”

                                                   2
                                                                                19-cv-61-BTM-MDD
1    28 U.S.C. § 1332(a). The removal statute specifies that defendant may remove
2    any civil action brought in a state court that meets section 1332(a)’s criteria,
3    unless defendant “is a citizen of the State in which such action is brought.” 28
4    U.S.C. § 1441(b). The removing defendant always has the burden of
5    establishing that removal is proper, and the court resolves all ambiguity in favor
6    of remand to state court. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
7               B. Amendment
8               Following the short period of time when pleadings may be amended “as a
9    matter of course,” thereafter “a party may amend its pleading only with the
10   opposing party's written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).
11   Courts “should freely give leave when justice so requires,” Fed. R. Civ. P.
12   15(a)(2), and they must apply the policy favoring amendment “with extreme
13   liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th
14   Cir. 1990). Courts apply the same policy of liberality in granting leave to amend
15   “whether the amendment will add causes of action or parties.” DCD Programs
16   Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987); Fed. R. Civ. P. 21 (“the court
17   may at any time, on just terms, add or drop a party”). Factors that may support
18   denial of leave to amend include bad faith, undue delay, prejudice to the
19   opposing party, and futility of amendment. DCD Programs Ltd., 833 F.2d at 185;
20   Foman v. Davis, 371 U.S. 178, 182 (1962). However, “[u]ndue delay by itself... is
21   insufficient to justify a motion to amend.” Bowles v. Reade, 198 F.3d 752, 758
22   (9th Cir. 1999).
23        IV.     DISCUSSION
24              Plaintiff asserts that removal was improper because Defendant’s notice of
25   removal was untimely, and that Plaintiff’s proposed First Amended Complaint
26   (“FAC”) would deprive the Court of subject matter jurisdiction. The Court will
27   examine each argument in turn.
28   //

                                                  3
                                                                            19-cv-61-BTM-MDD
1          A. Timeliness of Removal
2          Generally, a notice of removal must be filed within 30 days of defendant’s
3    receipt of the pleading. 28 U.S.C. § 1446(b)(1). “If the case stated by the initial
4    pleading is not removable, a notice of removal may be filed within 30 days after
5    receipt by the defendant, through service or otherwise, of a copy of an amended
6    pleading, motion, order, or other paper from which it may first be ascertained that
7    the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). A
8    defendant determines removability “through examination of the four corners of
9    the applicable pleadings, not through subjective knowledge or a duty to make
10   further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir.
11   2005). In other words, a defendant does not bear the burden “to investigate the
12   necessary jurisdictional facts within the first thirty days of receiving an
13   indeterminate complaint.” Id. at 693. The thirty-day requirement is triggered from
14   the first document “from which it can be ascertained from the face of the
15   document that removal is proper.” Id. at 694.
16         Here, Plaintiff’s initial pleading did not “affirmatively reveal information to
17   trigger removal based on diversity jurisdiction.” Id. at 695. The Complaint states
18   that Plaintiff’s elbow was shattered, requiring emergency surgery, and that
19   damages for his injuries, ongoing medical expenses, “loss of income, physical
20   pain, mental suffering, loss of enjoyment of life, disfigurement, physical
21   impairment, inconvenience, grief, anxiety, humiliation, and emotional distress,”
22   are to be determined at trial. (Compl. ¶¶ 19, 22, 26, 36, a-g). The Complaint
23   seeks as-yet-undetermined general damages, special damages and economic
24   loss, attorney’s fees, compensatory damages, costs, and prejudgment interest.
25   (Compl. ¶ a-g). Although Plaintiff’s state court filing indicated that damages
26   would exceed $25,000, it is not evident from the Complaint that the amount in
27   controversy exceeded $75,000. (See Compl. “Unlimited Jurisdiction”). The only
28   specified injury concerned a shattered elbow; the Complaint included no facts

                                                4
                                                                             19-cv-61-BTM-MDD
1    relating to Plaintiff’s suffering or the extent of his medical care that would suggest
2    the cost far exceeded the cost of an emergency surgery. The action therefore
3    did not become removable until Costco received Plaintiff’s interrogatory
4    responses on December 31, 2018, which included a bill for medical charges
5    exceeding $100,000 as of February 20, 2018. (ECF No. 7-6, 11-1, Nos. 6.2, 6.3,
6    6.4, 6.6, 6.7). Contrary to Plaintiff’s assertions, this interrogatory placed Costco
7    on notice for the first time that the damages sought could exceed $75,000. (ECF
8    No. 12 at 2). Costco filed its notice of removal nine days later, well within the
9    thirty-day window. (ECF No. 1). The removal was therefore not untimely.
10         B. Subject Matter Jurisdiction
11         Notwithstanding the timeliness of Costco’s Notice of Removal, the Court
12   remains obligated to assess whether subject matter jurisdiction in fact exists.
13   Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010) (“Courts have an independent
14   obligation to determine whether subject-matter jurisdiction exists, even when no
15   party challenges it.”); Chavez v. JPMorgan Chase & Co, 888 F.3d 413 (9th Cir.
16   2018); Ezaki v. United Parcel Serv., Inc., No. 08-CV-08087-DDP-RZX, 2009 WL
17   10671389, at *5 (C.D. Cal. Mar. 9, 2009) (explaining “while a settlement demand
18   letter from a plaintiff may establish notice of removability and thereby trigger the
19   thirty-day clock . . . it does not necessarily establish the amount in controversy in
20   the case in and of itself”).
21         Plaintiff avers that his insurance paid $14,945.71 in medical bills through
22   February 2018, and asserts that under California law, a plaintiff cannot recover
23   more than the sum paid by her insurance and accepted by her provider, even if
24   the amount charged exceeds the amount accepted as payment. (ECF No. 7-1 at
25   6; ECF No. 7-6). Plaintiff also asserts that the proposed FAC, which joins
26   individual tortsfeasors, would destroy diversity of citizenship, depriving the Court
27   of jurisdiction. (ECF No. 7-1 at 7-10). The removing defendant asserts that both
28   the amount in controversy and diversity requirements are satisfied, and that

                                               5
                                                                            19-cv-61-BTM-MDD
1    Plaintiff seeks to destroy diversity jurisdiction through a sham joinder. (ECF No.
2    11 at 7-8). For reasons set forth below, the Court grants Plaintiff’s motion for
3    leave to amend and concludes that diversity jurisdiction over the First Amended
4    Complaint has not been established, necessitating remand.
5                1. Amount in Controversy
6          “A defendant’s notice of removal need include only a plausible allegation
7    that the amount in controversy exceeds the jurisdictional threshold. Evidence
8    establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff
9    contests, or the court questions, the defendant's allegation.” Dart Cherokee Basin
10   Operating Co., LLC v. Owens, 574 U.S. 81, 135 (2014). Where it is “unclear or
11   ambiguous from the face of a state-court complaint whether the requisite amount
12   in controversy is pled” the court requires the removing defendant to prove by a
13   preponderance of the evidence that the amount in controversy exceeds the
14   jurisdictional threshold. Chavez, 888 F.3d at 415; Guglielmino v. McKee Foods
15   Corp., 506 F.3d 696, 699 (9th Cir. 2007). Because the Court sits in diversity
16   jurisdiction, the Court applies California’s substantive law in determining the
17   tortfeasors’ liability, which in turn bears upon whether the amount in controversy
18   requirement is satisfied. See Freund v. Nycomed Amersham, 347 F.3d 752, 761
19   (9th Cir. 2003) (“Federal courts sitting in diversity jurisdiction apply state
20   substantive law and federal procedural law.”).
21         The applicable California substantive law on liability for insurer-paid
22   medical bills is set forth in Howell v. Hamilton Meats & Provisions, Inc. 52 Cal.
23   4th 541 (Cal. 2011). In Howell, the California Supreme Court held that plaintiffs
24   cannot recover the price differential between a medical bill and the payment the
25   medical provider ultimately accepts from the insurer. Id. at 548. The court
26   acknowledged the collateral source rule, which provides that a successful plaintiff
27   may collect damages from the tortfeasor even if a third party independent of the
28   tortfeasor has already compensated plaintiff for those damages. Id. Under this

                                                6
                                                                             19-cv-61-BTM-MDD
1    rule “a plaintiff can recover the amount her insurer paid for her medical care.” Id.
2    However, the court explained that this does not include sums that the insurer did
3    not pay because, as a result of the medical provider accepting a lesser payment,
4    the plaintiff never actually incurred liability for those charges. Id.
5          Here, Plaintiff asserts that his “only recoverable past economic damages …
6    under California law are $14,945.71 (of which Medi-Cal will claim a lien for
7    reimbursement).” (ECF No. 7-1 at 6). Plaintiff’s proffered estimate is consistent
8    with California state law, as set forth in Howell. The question thus becomes
9    whether Costco has shown by a preponderance of the evidence that Plaintiff’s
10   future economic damages and other fees and costs exceed $60,054.29. See
11   Dart Cherokee, 574 U.S. at 135; Guglielmino, 506 F.3d at 699. The Court
12   concludes Costco has not met its burden.
13         The Notice of Removal references the February 2018 medical bill, but does
14   not attach it. (See ECF No. 1, Exh. E (absence)). Costco also notes that an
15   Operative Report shows Plaintiff’s “proximal ulnar fracture was comminuted” and
16   a plate was put in, reconstruction surgery was recommended, care is ongoing,
17   and that Plaintiff’s discharge summary shows his hospital stay lasted four days.
18   (ECF No. 1 ¶¶ 5-6). But in its opposition, Costco does not rebut Plaintiff’s
19   position that the bills to date fall far short of $75,000. Costco provides no
20   estimates of Plaintiff’s future medical expenses, resting its arguments about the
21   jurisdictional amount almost entirely on the bill, which is effectively $14,945.71.
22   (See ECF No. 7-6). It appears that Plaintiff may undergo an additional surgery,
23   but Costco has made no argument about the cost of that surgery and whether it
24   might push the amount in controversy over the jurisdictional threshold. However,
25   even if the Court were to independently conclude that medical expenses could
26   exceed $75,000, or if Costco had proffered additional arguments and met its
27   evidentiary burden, the question of diversity after joinder likely determines
28   jurisdiction.

                                                 7
                                                                              19-cv-61-BTM-MDD
1                2. Joinder of Non-Diverse Defendants
2          Plaintiff seeks leave to amend the Complaint to join resident Defendants
3    Mitch Fish and Maria Martin and add two new causes of action: negligence per
4    se and negligent hiring, retention, and supervision. (See ECF No. 7-10 (redlined
5    FAC)). Plaintiff asserts that he was ignorant of these individuals’ identities when
6    he filed the Complaint, instead identifying them as Does, and contends that
7    joinder would destroy diversity and necessitate remand. (ECF No. 7 at 8).
8    Costco urges the Court to deny joinder of these individuals, characterizing such
9    joinder as a “sham” because “the doctrine of respondeat superior imputes liability
10   to the employer by operation of law regardless of fault” and naming individual
11   employees is not mandatory. (ECF No. 11 at 7-8). The Court will begin by
12   assessing whether joinder is appropriate before turning to the question of
13   whether joinder deprives the Court of diversity jurisdiction, necessitating remand.
14          “If after removal the plaintiff seeks to join additional defendants whose
15   joinder would destroy subject matter jurisdiction, the court may deny joinder, or
16   permit joinder and remand the action to the State court.” 28 U.S.C. § 1447(e).
17   This decision is left to the district court’s sound discretion. Newcombe v. Adolf
18   Coors Co., 157 F.3d 686, 691 (9th Cir. 1998) (“The language of § 1447(e) is
19   couched in permissive terms and it clearly gives the district court . . . discretion . .
20   . .”). Although section 1447(e) does not enumerate determinative criteria, courts
21   generally consider the following factors:
22         (1) whether the party sought to be joined is needed for just
           adjudication and would be joined under Federal Rule of Civil
23
           Procedure 19(a); (2) whether the statute of limitations would preclude
24         an original action against the new defendants in state court; (3)
           whether there has been unexplained delay in requesting joinder; (4)
25
           whether joinder is intended solely to defeat federal jurisdiction; (5)
26         whether the claims against the new defendant appear valid; and (6)
           whether denial of joinder will prejudice the plaintiff.
27
28   McGrath v. Home Depot USA, Inc., 298 F.R.D. 601, 607 (S.D. Cal. 2014) (citing


                                                 8
                                                                             19-cv-61-BTM-MDD
1    IBC Aviation Servs., Inc. v. Compania Mexicana de Aviacion, S.A. de C.V., 125
2    F.Supp.2d 1008, 1011 (N.D.Cal. 2000)).
3          First, the parties sought to be joined, Fish and Martin, are necessary to just
4    adjudication. Federal Rule of Civil Procedure 19 requires joinder of any person if
5    their absence would: render the court unable to “accord complete relief among
6    existing parties”; impede the person’s ability to protect their interests; or would
7    subject the person to “a substantial risk of incurring . . . inconsistent obligations.”
8    Fed. R. Civ. P. 19(a). Although courts consider Rule 19 in this determination,
9    “amendment under § 1447(e) is a less restrictive standard than for joinder under
10   Fed. R. Civ. Proc. 19.” IBC Aviation Servs., Inc, 125 F.Supp.2d at 1011. Courts
11   disallow joinder of non-diverse defendants where those defendants are only
12   tangentially related to the cause of action or would not prevent complete relief. Id.
13   (citing Red Buttons v. National Broadcasting Co., 858 F.Supp. 1025, 1027
14   (C.D.Cal.1994)); see also Franco v. Costco Wholesale Corp., No. 18-cv-7586-
15   MWF, 2018 WL 6333674 at *2 (C.D. Cal. Oct. 30, 2018) (“The fact that Costco
16   may be both directly liable for its negligence and vicariously liable for the
17   negligence of [individual defendant] supports Plaintiff's argument that [non-
18   diverse defendant is a necessary party to this action, and not merely tangentially
19   related.”)
20         Here, Plaintiff alleges that Fish is liable for the negligent construction of the
21   low-level display, and that Martin is liable for failing to inspect or correct the
22   “unsafe and dangerous” low-level display. (FAC ¶¶ 21-24). The FAC further
23   states Defendant Fish’s “willful conduct . . . did not arise out of the course and
24   scope of his employment/agency with Defendant COSTCO.” (FAC ¶ 23). Plaintiff
25   has properly alleged negligence against Fish and Martin for their respective roles
26   in causing his alleged injury, and these individuals are hardly “tangentially
27   related” to Plaintiff’s cause of action. See Franco, 2018 WL 6333674, at *2.
28         Second, the action is not barred by the applicable statute of limitations. The

                                                 9
                                                                              19-cv-61-BTM-MDD
1    injury occurred on October 12, 2017, and the two year period in which to bring a
2    claim will end on October 11, 2019. See Cal Code Civ. Proc. § 335.1 (“Within two
3    years: An action for . . . injury to . . . an individual caused by the wrongful act or
4    neglect of another.”). Because the two-year window has not yet closed, Plaintiff
5    could conceivably pursue separate claims against each proposed Defendant.
6    This factor thus weighs neither for nor against joinder.
7          Third, Plaintiff has adequately explained the delay in requesting joinder.
8    The Complaint asserts liability against unnamed individuals and specifies that
9    Plaintiff will seek leave to amend upon learning their true names. (Compl. ¶ 5).
10   Plaintiff only became aware of Martin and Fish’s identities after discovery. (See
11   ECF No. 7-1 at 9; ECF No. 7-8 (interrogatories naming Fish and Martin)).
12         With respect to the fourth and fifth factors, the Court concludes joinder is
13   not intended solely to defeat federal jurisdiction, and that the claims against Fish
14   and Martin appear facially valid. Although a plaintiff’s motive in seeking joinder is
15   relevant, courts do not “impute an improper motive” merely because a plaintiff
16   “seeks to add a non-diverse defendant post removal.” IBC Aviation Servs., Inc.,
17   125 F. Supp. 2d at 1012. “In the Ninth Circuit, a non-diverse defendant is
18   deemed a sham defendant if, after all disputed questions of fact and all
19   ambiguities in the controlling state law are resolved in the plaintiff’s favor, the
20   plaintiff could not possibly recover against the party whose joinder is questioned.”
21   Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1158 (C.D. Cal. 2009). Plaintiff’s
22   inability to recover against the non-diverse defendant must be “obvious according
23   to the settled rules of the state.” Morris v. Princess Cruises, Inc., 236 F.3d 1061,
24   1067 (9th Cir. 2001).
25         Moreover, the “a court may not make a sham defendant determination
26   based on an inquiry into the merits of the case,” but must rather look to whether
27   defendant’s evidence “tends to show that the non-diverse defendant has ‘no real
28   connection with the controversy.’ ” See Stephan v. Costco Wholesale Corp., No.

                                                10
                                                                             19-cv-61-BTM-MDD
1    SACV1800712AGAFMX, 2018 WL 3062153, at *3 (C.D. Cal. June 18, 2018)
2    (citing Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998)); see
3    also Hunter v. Philip Morris USA, 582 F.3d 1039 (9th Cir. 2009) (contrasting
4    statute of limitations defense and preemption defense and stating fraudulent
5    joinder cannot be established by evidence that “relates to the merits of the
6    case”). Indeed, “if there is a possibility that a state court would find that the
7    complaint states a cause of action against any of the resident defendants, the
8    federal court must find that the joinder was proper and remand the case to the
9    state court.” Hunter, 582 F.3d at 1046 (quoting Tillman v. R.J. Reynolds
10   Tobacco, 340 F.3d 1277, 1279 (11th Cir.2003) (per curiam)). “A state court
11   plaintiff engaging in a common strategy of pleading broadly does not engage in a
12   fraud or sham.” Padilla, 697 F. Supp. 2d at 1160.
13         With these principles in mind, the Court considers the relevant state law.
14   California’s respondeat superior rule provides that “an employer may be held
15   vicariously liable for torts committed by an employee within the scope of
16   employment.” Patterson v. Domino's Pizza, LLC, 60 Cal. 4th 474, 491 (Cal.
17   2014) (emphasis in original). Plaintiffs alleging vicarious liability against an
18   employer are not required to name employee tortfeasors as defendants at the
19   pleading stage. C.A. v. William S. Hart Union High School Dist., 53 Cal.4th 861,
20   872 (Cal. 2012). However, even though joinder is not mandatory, an employer is
21   not always liable for the actions of its employees, and nothing prohibits plaintiffs
22   from naming both employer and employee as defendants. See Farmers Ins. Grp.
23   v. Cty. of Santa Clara, 11 Cal. 4th 992, 1004–05 (Cal. 1995) (“Notwithstanding
24   the generally broad view given to scope of employment determinations, the law is
25   clear that an employer is not strictly liable for all actions of its employees during
26   working hours.”). For example, “an employer will not be held vicariously liable for
27   an employee's malicious or tortious conduct if the employee substantially
28   deviates from the employment duties for personal purposes.” Id.

                                               11
                                                                             19-cv-61-BTM-MDD
1          Given the foregoing, the Court concludes that there is a possibility that a
2    California state court could find that the FAC states a cause of action against the
3    named resident defendants. Moreover, the Court notes that Costco asserts in its
4    Answer several affirmative defenses that acknowledge this possibility, including
5    that Costco does not bear vicarious responsibility for the other tortfeasors. (See
6    ECF No. 2, “Answer,” Affirmative Defenses IV (comparative fault of others); VI
7    (no joint and several liability for non-economic losses); IX (failure to name a
8    necessary and/or indispensable party); and XII (no vicarious responsibility)).
9    Because the FAC states a cause of action for direct negligence against the
10   named individuals, and the Complaint contemplated such a claim even if it did
11   not name the alleged individual tortfeasors, the fourth and fifth factors weigh in
12   favor of joinder.
13          Finally, denial of joinder will prejudice Plaintiff more than it would prejudice
14   Defendants. The negligence claims against Fish and Martin are closely
15   connected in law and fact to those against Costco. Requiring Plaintiff to litigate
16   those claims in two different forums would risk inconsistent judgments and waste
17   judicial resources. See IBC Aviation Servs., Inc., 125 F.Supp.2d at 1012.
18         The Court concludes that joinder of Defendants Fish and Martin is not
19   fraudulent, and sees no evidence of bad faith, undue delay, prejudice to the
20   opposing party, or futility of amendment, that may support denial of leave to
21   amend. DCD Programs Ltd., 833 F.2d at 185; Foman, 371 U.S. at 182. Because
22   four of the five factors discussed above weigh in favor of joinder, and none weigh
23   against, the Court grants Plaintiff leave to amend and join additional named
24   resident Defendants and claims.
25         Turning to whether Defendants’ joinder defeats diversity jurisdiction and
26   necessitates remand, nothing before the Court affirmatively states either of the
27   newly joined Defendants’ citizenship. See Kanter v. Warner-Lambert Co., 265
28   F.3d 853, 857 (9th Cir. 2001) (examining both complaint and notice of removal to

                                               12
                                                                             19-cv-61-BTM-MDD
1    determine citizenship). Costco’s Notice of Removal does not address Fish or
2    Martin’s citizenship, nor does Costco’s briefing challenge Plaintiff’s assertion that
3    these newly named Defendants are non-diverse. (See ECF No. 11 (absence)).
4    The proposed FAC pleads Defendants’ residency, not their citizenship. (FAC ¶¶
5    4, 5, 8). This is insufficient to establish citizenship because “[a] person residing
6    in a given state is not necessarily domiciled there, and thus is not necessarily a
7    citizen of that state.” Kanter, 265 F.3d at 857. Still, the burden of establishing
8    diversity of citizenship falls on the removing defendant, not the plaintiff seeking
9    remand, and all doubts must be resolved against removal. See id. (holding that
10   where “neither Plaintiffs’ complaint nor [Defendant’s] notice of removal made any
11   allegation regarding” one party’s state citizenship, defendant’s “failure to specify
12   [that party’s] state citizenship was fatal to . . . diversity jurisdiction”); Gaus, 980
13   F.2d at 566 (“The ‘strong presumption’ against removal jurisdiction means that
14   the defendant always has the burden of establishing that removal is proper.”).
15   Nevertheless, because the Court is granting leave to amend, the Court will
16   refrain from ruling on the Motion to Remand until after the First Amended
17   Complaint is filed.
18      V.     CONCLUSION
19           Plaintiff’s Motion for Leave to Amend is GRANTED. Plaintiff shall file the
20   First Amended Complaint within ten days of the entry of this order. Plaintiff shall
21   state the citizenship of the parties in the First Amended Complaint. If, upon its
22   filing, the First Amended Complaint deprives the Court of diversity jurisdiction,
23   the Court will grant Plaintiff’s Motion to Remand at that time.
24           IT IS SO ORDERED.
25   Dated: June 27, 2019
26
27
28

                                                 13
                                                                               19-cv-61-BTM-MDD
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     14
          19-cv-61-BTM-MDD
